Citation Nr: 1031039	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-42 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether unreimbursed medical expenses prior to February 14, 2008 
may be used to reduce the Veteran's countable income for purposes 
of nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1944 to December 
1945.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 administrative determination from the 
Milwaukee VA Pension Center, in Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was awarded death pension by a December 2005 
decision letter, but the letter also notified her that the award 
of death pension would be terminated January 1, 2006, based on 
excessive income.   
 
2.  Based on unreimbursed medical expenses provided for 2005, the 
appellant's death pension award was increased for the 2005 fiscal 
year in an August 2006 decision letter, but the letter notified 
the appellant that the termination of benefits effective January 
1, 2006 had been continued.  No unreimbursed medical expenses 
were submitted or considered for the time period from January 1, 
2006.  The letter also notified the appellant that by January 1, 
2008 she must submit evidence of changes in income and/or paid 
unreimbursed medical expenses showing that she was under the 
applicable income limit from January 1, 2006.

3.  An August 2007 decision letter continued the denial of death 
benefits from January 1, 2006.  The appellant submitted 
unreimbursed medical expenses totaling $6,871.00 for calendar 
year 2006 and the RO determined that these unreimbursed medical 
expenses could not be used to reduce the appellant's countable 
income under the applicable income limit for the period beginning 
January 1, 2006.  The letter also notified the appellant that by 
January 1, 2008 she must submit evidence of changes in income 
and/or paid unreimbursed medical expenses showing that she was 
under the applicable income limit from January 1, 2006. 

4.  On February 14, 2008, the Veteran submitted unreimbursed 
medical expenses totaling $9,362.00 for the calendar year 2007.  
A May 2008 decision letter notified the appellant that her 
submission of February 14, 2008 had been considered a new claim 
to reopen entitlement to death pension and entitlement would be 
determined from that date.  As such, medical expenses from 2007 
would not be considered, as they were from a time period not on 
appeal.   


CONCLUSION OF LAW

The appellant's report of unreimbursed medical expenses paid from 
January through December 2007 may not be used to reduce her 
countable income for the period from February 14, 2008 through 
February 13, 2009.  38 U.S.C.A. §§ 1521, 5110 (West 2002); 38 
C.F.R. §§ 3.23, 3.272, 3.660 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.316(a) (2009)), describes VA's duty to notify and assist 
claimants in substantiating claims for VA benefits.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to substantiate 
the claim, and the VCAA is not applicable.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not 
apply where there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's decision, 
which indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his claim).  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning 
v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 
 
As will be discussed in further detail below, the appellant's 
claim is being denied solely because of a lack of entitlement 
under the law.  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the VCAA.

Applicable Law and Analysis

Under 38 C.F.R. § 17.54, the surviving spouse of a veteran is 
entitled to receive VA improved death pension where the Veteran 
satisfies the service requirements of section 1521(j) or, at time 
of death, was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability.  See 38 
U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2009).  
Basic entitlement exists if, among other things, the surviving 
spouse meets the net worth requirements and has an annual income 
not in excess of the applicable maximum annual pension rate.  See 
38 U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23, 
3.24, 3.274 (2009).  The maximum annual rate is periodically 
increased from year to year.  See 38 C.F.R. § 3.23(a).  This 
maximum amount is determined by statute as promulgated by 
Congress; it is not set by VA, nor may VA amend or waive the 
statutory provisions.  The maximum rate of an improved death 
pension is reduced by the amount of the countable annual income 
of the surviving spouse.  See 38 C.F.R. § 3.23(b).

The statute and VA regulations provide that "annual income," as 
defined by statute and applicable regulation, includes payments 
of any kind from any source, unless explicitly exempted by 
statute or regulation.  38 U.S.C. § 1503 (West 2002); 38 C.F.R. § 
3.271 (2009).  Certain unreimbursed medical expenses may be 
excluded from countable income when they were or will be in 
excess of 5 percent of the applicable maximum annual pension rate 
or rates for the appellant (including increased pension for 
family members) as in effect during the 12-month period 
annualization period in which the medical expenses were paid.  38 
C.F.R. § 3.272(g)(1) (2009); see also Martin v. Brown, 7 Vet. 
App. 196, 199 (1994).

Additionally, where an award of pension has been deferred or 
pension has been awarded at a rate based on anticipated income 
for a year and the appellant later establishes that income for 
that year was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or increase 
shall be fixed in accordance with the facts found if satisfactory 
evidence is received before the expiration of the next calendar 
year.  38 U.S.C.A. § 5110(h) (West 2002).  The implementing 
regulation provides that where the appellant's actual income did 
not permit payment, or payment was made at a lower rate, for a 
given 12-month annualization period, pension may be awarded or 
increased, effective the beginning of the next 12-month 
annualization period, if satisfactory evidence is received within 
that period.  In all other cases, benefits may not be authorized 
for any period prior to the date of the receipt of the new claim.  
38 C.F.R. § 3.660(b) (2009).

In this case, the appellant was awarded death pension by a 
December 2005 decision letter, but the letter also notified her 
that the award of death pension would be terminated January 1, 
2006, based on excessive income.  Based on unreimbursed medical 
expenses provided for the calendar year 2005, the appellant's 
death pension award was increased for the 2005 fiscal year in an 
August 2006 decision letter, but the letter notified the 
appellant that the termination of benefits effective January 1, 
2006 had been continued.  No unreimbursed medical expenses were 
submitted for the time period from January 1, 2006 prior to the 
August 2006 decision letter.  The August 2006 letter also 
notified the appellant that by January 1, 2008 she must submit 
evidence of changes in income and/or paid unreimbursed medical 
expenses showing that she was under the applicable income limit 
from January 1, 2006.

An August 2007 decision letter continued the denial of death 
benefits from January 1, 2006.  The appellant submitted 
unreimbursed medical expenses totaling $6,871.00 for calendar 
year 2006, but the VA regional office determined that these 
unreimbursed medical expenses could not be used to reduce the 
appellant's countable income under the applicable income limit 
($7,094.00, for a surviving spouse with no dependents effective 
January 1, 2006) for the 2006 calendar year.  The letter also 
notified the appellant that by January 1, 2008 she must submit 
evidence of changes in income and/or paid unreimbursed medical 
expenses showing that she was under the applicable income limit 
from January 1, 2006. 

On February 14, 2008, the Veteran submitted unreimbursed medical 
expenses totaling $9,362.00 for the calendar year 2007.  A May 
2008 decision letter notified the appellant that her submission 
of February 14, 2008 had been considered a new claim to reopen 
entitlement to death pension and entitlement would be determined 
from that date.  As such, medical expenses from 2007 would not be 
considered, as they were from a time period not on appeal.

Here, the appellant's death pension award was terminated January 
1, 2006 in the December 2005 decision letter.  The appellant 
submitted documentation in February 2007 attempting to establish 
entitlement to death pension from January 1, 2006.  However, the 
Veteran failed to meet the applicable income limit.  As the 
Veteran was unable to establish entitlement to death pension on 
an ongoing basis from January 1, 2006 by the January 1, 2008 
deadline or otherwise appeal the prior adverse decision letters, 
the termination of death benefits effective January 1, 2006 was 
final.  See 38 C.F.R. §§ 3.660(b)(2), 20.302 (2009).

In that regard, the Board notes that the February 14, 2008 
submission of 2007 calendar year unreimbursed medical expenses 
was received within one year of the August 2007 decision letter 
that continued the denial of death pension benefits from January 
1, 2006.  However, the February 2008 correspondence cannot be 
construed as a notice of disagreement with the August 2007 
decision, as the information submitted related to expenses from 
calendar year 2007 and did not address or otherwise reference 
medical expenses for 2006.  As such, the clear intent of the 
correspondence was to initiate a claim for death pension benefits 
for calendar year 2007, rather than continue a claim for benefits 
from calendar year 2006.  There is no other correspondence or 
evidence that the appellant expressed a desire to appeal the 
August 2007 letter within the applicable appellate time period.

Thus, the February 14, 2008 submission by the appellant was an 
attempt to raise a claim for death pension benefits for the 
calendar year 2007.  As noted above, however, where payment is 
not permitted due to excessive income in one calendar year (in 
this case, 2006), payment may be made for the following year 
(2007) if satisfactory evidence is received within that period.  
38 C.F.R. §§ 3.660(b)(2).  In this case, the Veteran did not 
submit evidence of changes in income and/or paid unreimbursed 
medical expenses showing that she was under the applicable income 
limit for the calendar year 2007 during that year.  As conceded 
by appellant, she failed to provide any income information or 
unreimbursed medical expense information for the calendar year 
2007 until February 14, 2008.  

The law provides that the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).  As such, benefits may not be authorized for any period 
prior to the date of receipt of the appellant's new claim, in 
this case, February 14, 2008.  38 C.F.R. §§ 3.660(b). 
 
Accordingly, the medical expenses submitted for the period of 
January 1, 2007 to December 31, 2007 were paid in the 12-month 
annualization period prior to receipt of the appellant's claim, 
and therefore, cannot be considered.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.23, 3.272, 3.660 (2009).  For these reasons, the 
Board concludes that the appellant's report of unreimbursed 
medical expenses paid from January to December 2007 may not be 
used to reduce her countable income for the period from February 
14, 2008 to February 13, 2009.  38 U.S.C.A. §§ 1521, 5110; 38 
C.F.R. §§ 3.23, 3.272, 3.660.  While the Board is sympathetic to 
the appellant's claim, it is bound by the law, and this decision 
is dictated by the relevant statutes and regulations. 

The Board has carefully reviewed the entire record in this case.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, where as 
here, the law rather than the facts is dispositive, the benefit 
of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are 
not for application.


ORDER

Unreimbursed medical expenses prior to February 14, 2008 may not 
be used to reduce the Veteran's countable income for purposes of 
nonservice-connected disability pension; the appeal is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


